Citation Nr: 1035015	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-23 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for an 
acquired psychiatric disorder claimed or diagnosed as anxiety 
disorder, depression, panic disorder, agoraphobia, pain disorder, 
and obsessive compulsive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.L.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1984 to August 1984 and 
from May 1986 to May 1990, with a period of active duty training 
form January 1980 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Veteran and his wife, M.L., testified before 
the undersigned Veterans Law Judge at a Travel Board hearing at 
the above RO.  A transcript of the hearing is associated with the 
claims file.

This claim was previously before the Board in September 2009, at 
which time the Board remanded it for additional development.  The 
requested development has been completed, and the claim is 
properly before the Board for appellate consideration.



FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal for an evaluation in excess of 70 
percent for an acquired psychiatric disorder claimed or diagnosed 
as anxiety disorder, depression, panic disorder, agoraphobia, 
pain disorder, and obsessive compulsive disorder, in a written 
statement received by the Board in August 2010.


 


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal relating to the 
issue of an evaluation in excess of 70 percent for an acquired 
psychiatric disorder claimed or diagnosed as anxiety disorder, 
depression, panic disorder, agoraphobia, pain disorder, and 
obsessive compulsive disorder, the Board does not have 
jurisdiction to consider that claim.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In an August 2006 rating decision, the RO increased the Veteran's 
evaluation for an acquired psychiatric disorder claimed or 
diagnosed as anxiety disorder, depression, panic disorder, 
agoraphobia, pain disorder and obsessive compulsive disorder with 
physical symptoms of fibromyalgia, irritable bowel syndrome, and 
erectile dysfunction from 30 percent to 70 percent.  The Veteran 
filed a notice of disagreement as to that determination, a 
statement of the case was issued in July 2007, and he perfected 
his appeal by filing a VA Form 9 in July 2007.  In a March 2009 
SSOC the RO denied a separate evaluation for irritable bowel 
syndrome and fibromyalgia.  The Board granted a separate, 40 
percent evaluation for fibromyalgia with irritable bowel syndrome 
in a September 2009 decision.  

In written statements received by the Board in August 2010, the 
Veteran indicated that he wishes to withdraw his appeal because 
he is satisfied with the separate 40 percent evaluation for 
fibromyalgia with irritable bowel syndrome, in combination with 
the 70 percent evaluation for an acquired psychiatric disorder 
claimed or diagnosed as anxiety disorder, depression, panic 
disorder, agoraphobia, pain disorder, and obsessive compulsive 
disorder.  

Hence, there remain no allegations of errors of fact or law for 
appellate consideration on this issue.  Thus, the Board does not 
have jurisdiction to review it, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 
38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for an evaluation in excess of 70 percent for an 
acquired psychiatric disorder claimed or diagnosed as anxiety 
disorder, depression, panic disorder, agoraphobia, pain disorder, 
and obsessive compulsive disorder is dismissed.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


